06/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0274


                                       OP 21-0274

                                                                       FILED
RICKEY DEAN RINKER,
                                                                        JUN 1 5 2021
              Petitioner,                                             Bowen Greertvvood
                                                                    Clerk of Supreme Court
                                                                       State of Montana

       v.
                                                                    OR1)F R
MARK JOHNSON,Facility Administrator,
Butte Detention Center,

              Respondent.


       Representing himself, Rickey Dean Rinker has filed a Petition for Writ of Habeas
Corpus, indicating that his incarceration is illegal because he has been awaiting sentencing
in jail for more than 472 days. Rinker explains that he has been incarcerated since
February 5, 2020, for possession of dangerous drugs and that he pleaded guilty in October
2020. Rinker states that his bond was revoked when he changed his plea to guilty and
asserts that he has "been held 180 days without bond." Rinker offers that he completed a
chemical dependency evaluation, a pre-sentence investigation, and screening for treatment
with the Department of Corrections. He adds he was accepted to Connections Corrections
in December 2020 and that he has been awaiting sentencing for more than six months.
Rinker further states that his sentencing has been continued twice and that his sentencing
is now scheduled for June 10, 2021. Rinker requests his release because he has "served
over one quarter ofthe maximum sentence [he] can receive on this charge."
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality oftheir present incarceration. Section 46-22-101(1), MCA;Lott v. State, 2006 MT
279, ¶ 14, 334 Mont. 270, 150 P.3d 337. His present incarceration is due to a lack of
sentencing, and he is not entitled to release. A petitioner, such as Rinker, may challenge
the lack of bail in a petition for habeas corpus relief. Section 46-22-103, MCA. However,
at Rinker's stage of his criminal proceeding, he is not entitled to bail because when Rinker
pled guilty, he "was no longer cloaked with the presumption of innocence[d" Moore v.
McCormick, 260 Mont. 305, 307, 858 P.2d 1254, 1255 (1993). Rinker may have a
conviction, but he does not have a sentence to challenge under this remedy of habeas
corpus. Following sentencing, Rinker may seek an appeal. Lott, ¶ 19. Accordingly,
       IT IS ORDERED that Rinker's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy ofthis Order to: the Honorable Kurt Krueger,
Butte-Silver Bow County District Court; Tom Powers, Clerk of Court, Butte-Silver Bow
County, under Rinker's pending criminal matter; Eileen Joyce, County Attorney; Jamie
Upham, Defense Counsel; counsel of record, and Rickey Dean Rinker personally.
       DATED this I 5 `day of June, 2021.




                                                               ChiefJustice




                                                                     1(
                                                                      )

                                                                 Justices




                                             2